Citation Nr: 1429079	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-47 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung disorder, to include asbestosis, chronic obstructive pulmonary disease, and chronic obstructive sleep apnea, to include as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963 with prior service in the Arkansas Army National Guard, to include a period of active duty for training (ADT) from June 1957 to November 1957.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

A VA Form 21-22 dated in October 1991 reveals that the Veteran appointed the Veterans of Foreign Wars of the United States (VFW) as his accredited representative.  The Veteran filed his current claim in March 2009 and VFW has represented the Veteran throughout this appeal.  

In January 2013, the Veteran executed another VA Form 21-22 which named the Arkansas Department of Veterans Affairs as his representative.  This document was apparently kept in a temporary file at the RO and the Board and the VFW were unaware of the change in representation.  In July 2013 the VFW submitted an Informal Hearing Presentation with respect to the appeal; VFW also requested that the Veteran's appeal be advanced on the docket due to his age in July 2013.  

The Board requested clarification of the status of representation.  The Veteran executed another VA Form 21-22 in February 2014 which asserted his desire to have VFW represent him.  In April 2014, VFW submitted a letter indicating that they were not the Veteran's representative.  Apparently, VFW did not review the electronic record and see the February 2014 document.  Clearly, VFW has represented the Veteran since the appeal was initiated.  Despite the fact that the Veteran executed a VA Form 21-22 in favor of the Arkansas Department of Veterans Affairs, that organization has never provided any assistance with respect to the appeal.  VFW has provided sufficient argument on behalf of the Veteran in the past, and is the representative of record.  The Board proceeds accordingly.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

FINDING OF FACT

The probative medical evidence of record does not show a current diagnosis of asbestosis, or any other current lung disorder related to the Veteran's active duty service or any asbestos exposure experienced therein.


CONCLUSION OF LAW

A lung disorder, to include asbestosis, chronic obstructive pulmonary disease (COPD), and chronic obstructive sleep apnea, to include as due to asbestos exposure, was not incurred in or aggravated by active military service, to include as due to in-service asbestos exposure.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran was provided notice the requisite notice in correspondence dated March 2009, which was prior to the rating action which denied service connection.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board has previously remanded the Veteran's case in July 2010 and September 2013 to obtain additional medical records including service department records related to National Guard service ports and to afford the Veteran VA examinations.  After these remands, reasonable efforts to obtain all records identified by the Veteran had been made and all available records have been obtained.    

VA has obtained available service treatment records; private medical records; VA medical records; VA examination reports, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present, written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was afforded several VA examinations in conjunction with his claims for service connection which are adequate.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs may include dyspnea on exertion and end-respiratory rales over the lower lobes.  Clubbing of the fingers occurs at late stages of the disease.  Pulmonary function impairment and cor pulmonale can be demonstrated by instrumental methods.  M21-1 MR, Part IV, Subpart ii, 2, C, 9, e. 

In March 2009, the Veteran submitted a claim of entitlement to service connection for asbestosis due to exposure to asbestos during his active duty.  Service personnel records reveal that the Veteran served in the Arkansas National Guard from October 1955 to May 1960.  During his National Guard service he had a period of ADT from June to November 1957, which involved training with an armor unit.  His period of active duty was from May 1960 to May 1963 and his military occupational specialty (MOS) was indicated as auto repairman.  The Veteran has submitted a written statement which asserts he was exposed to asbestos during his duties as a mechanic, as asbestos was used in clutch pads, brake linings, and gaskets.  A written statement from a service buddy makes the same assertions with respect to asbestos exposure during service.  

In a May 2009 written statement, the Veteran claims that "prior to 1974 my only exposure to asbestos was in the military.  In 1974 I went to work in maintenance at International Paper as a pipe fitter."  However, a private medical examination report dated December 1998 indicates that the Veteran had a post-service occupational asbestos exposure history dating from 1958 until 1998; the reported exposure history was as a pipe fitter for International Paper.  VA treatment records dated 2003 to 2007 indicate that the Veteran reported having "asbestosis and receives a settlement."  More recent submissions from the Veteran confirm that he received payments as part of an asbestos settlement related to his post-service employment.  

The Veteran's service treatment records dated from May 1960 to May 1963 reflect complaints of coughing, sneezing, and chills in June 1960, and a common cold was diagnosed.  In April 1961 and August 1961, the Veteran was diagnosed with an upper respiratory infection after complaints of chest pain on deep breathing, and a cough productive of brown sputum, respectively.  In October 1962 and January 1963, the Veteran was diagnosed with "common cold symptoms."  The Veteran's March 1963 separation examination medical history report reflects a history of whooping cough as a child, but the Veteran denied chronic or frequent colds, shortness of breath, pain or pressure in his chest, and a chronic cough.  The clinical evaluation for the lungs and chest on separation examination was normal and chest x-ray examination was within normal limits. 

In support of his claim, the Veteran submitted private medical records concerning his post-service asbestos exposure related to his employment in a paper mill.  It reported that the Veteran underwent a chest x-ray in October 1997, although this x-ray report is not associated with the Veteran's VA claims file.  In February 1998, a radiologist, reviewed the October 1997 chest x-ray, completed a standardized form for reporting asbestos-related diseases, and stated that the October 1997 x-ray report reflected "bilateral interstitial fibrotic changes consistent with asbestosis in a patient who has had an adequate [asbestos] exposure history and latent period."  In December 1998, the Veteran underwent a pulmonary function test (PFT); the results were interpreted as being within normal limits.  After reviewing the radiology and PFT reports, a third physician prepared a December 1998 report concerning the Veteran's post-service exposure to asbestos while working in a paper mill.  The report stated that the Veteran worked in a paper mill as a pipe fitter and general mechanic from 1958 to 1998, and that he smoked one pack of cigarettes per day from 1958 to 1998.  The report indicated that examination  revealed the Veteran's lungs were clear to auscultation and percussion.  The assessment was interstitial changes on chest x-ray consistent with asbestosis due to occupational exposure to friable asbestos materials.  It was noted that, due to the Veteran's occupational exposure to asbestos, he was at an increased risk for certain cancers and subsequent reduced pulmonary function.  Avoidance from tobacco consumption was advised.  While the report indicates an assessment of "interstitial changes on chest x-ray consistent with asbestosis," this assessment was made based upon a private x-ray examination report dated October 1997 and a "B-reader" evaluation of that report dated February 1998.  However, all subsequent chest x-rays conducted by VA do not reveal any such abnormalities.  The pulmonary function test (PFT) results of record also reveal normal findings and do not reveal the presence of a restrictive respiratory defect, indicative of asbestosis, or an obstructive respiratory defect indicative of COPD.   

In a December 2003 VA treatment record, the Veteran's lungs were clear to auscultation, bilaterally, and he reported a history of asbestosis.  A March 2006 VA treatment record reveals that the Veteran underwent a prior sleep test and used oxygen and a continuous positive airway pressure (CPAP) machine at night.  He reported an occasional cough and a history of asbestosis "that he got while working in a paper mill," but denied shortness of breath and dyspnea.  His lungs were clear to auscultation, and the assessment was COPD with "[history] of asbestosis, stable at present."  VA treatment records dated in March 2007 reflect a history of asbestosis, for which the Veteran received a settlement, and tobacco use, as well as his nightly use of a CPAP machine for sleep apnea.  At that time, the Veteran's lungs were clear to auscultation, bilaterally, with no wheezing, and a chest x-ray was scheduled.  There is no VA x-ray report dated on or around March 2007. 

In October 2009, a VA examination of the Veteran was conducted.  The examination report includes an April 2009 VA chest x-ray indicating "[s]hortness of breath comparison is made to the prior exam[ination]."  The x-ray report revealed an unremarkable bony thorax, clear lungs and mediastinal structures, and a heart within normal limits.  The impression was that no acute process was demonstrated.  The October 2009 examiner noted the Veteran's post-service work experience and history of cigarette smoking.  Upon physical examination, the Veteran demonstrated clear lungs without rales, digital clubbing, cyanosis, signs of cor pulmonale, peripheral edema, or pleural friction rubs.  PFT testing was also conducted in October 2009, and did not reveal any noted abnormalities.  The examiner stated that no actual lung disease was evident and "specifically no restrictive lung disease or obstructive lung disease can be diagnosed on this examination with the information that we have."  In support of this statement, the examiner noted that, while the Veteran may have had exposure to asbestos during service, such exposure was "negligible" when compared to the exposure which resulted from his civilian occupation in a paper mill.  Also, the examiner noted the normal PFT results in 1998 and October 2009. The examiner discussed the February 1998 interpretation of the October 1997 chest x-ray showing interstitial fibrotic changes, but observed that these interstitial changes, commented on by Dr. B. were "nonspecific and one cannot use those alone to say that [the Veteran] actually has asbestosis."  The examiner stated that evidence of pulmonary asbestosis was not seen in the lungs, to include upon x-ray testing in April 2009, and opined that the Veteran's "current condition in regards to his lungs is not related to military service."  
In August 2012, the examiner reviewed the record and rendered another medical opinion which stated that, "[i]t is evident from the record that his exposure was post military and it is not evident that he has asbestosis in looking at his last chest x-ray in 2009.  Therefore my opinion is that he has non-service-connected asbestosis that his obstructive sleep apnea and any COPD that he has now came after that and probably as a result of his exposure in paper mill and cigarette smoke."  The Board notes that the physician indicated the evidence did not support a diagnosis of asbestosis and then said that asbestosis was the result of post-service exposure.  

An October 2012 VA treatment record reveals that the Veteran sought treatment for a three month history of cough.  He reported symptoms of cough in the first few hours after he woke in the morning.  He reported a history of military asbestos exposure, but failed to report his extensive post-service history of asbestos exposure.  He also reported that he stopped smoking over 15 years earlier.  Respiratory examination was within normal limits.  His chest was clear to auscultation; there were no wheezes or rales and respiratory effort was normal.  The diagnosis was "cough" and cough syrup and a nasal decongestant were prescribed.  

In October 2013, the most recent examination of the Veteran was conducted.  The examiner reviewed all the evidence of record.  Chest x-ray examination and PFTs were conducted and revealed normal results.  After full examination and review of all the evidence of record the examiner stated that 

I do not find that asbestosis existed in the past or in 1998 or now.  Asbestosis does not resolve it is a chronic condition.  His PFTs were good and did not indicate signs of pulmonary disease.  His [chest x-ray] did not show in pleural plaques or honeycomb appearance typical of asbestosis.   

. . . .

Therefore, we cannot say that he has had any damage from asbestosis which as stated before does not resolve, it is a chronic lung condition.  He does not have significant symptoms.  His symptoms are likely caused by inactivity, smoking history, and/or natural aging.  He does not have COPD as evidenced by his PFT and [chest x-ray]."  

The examiner further stated that the only respiratory disorder present was sleep apnea based on review of records, but that this was unrelated to military service or any asbestos exposure experienced during service.  

VA medical records dated from 2003 to the present indicate diagnoses of COPD and chronic obstructive sleep apnea.  Accordingly, the Board recharacterized the Veteran's claim for service connection for a lung disability, to include those diagnoses.  Brokowski v. Shinseki, 23 Vet App 79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)(finding that when determining the scope of a claim, the Board must consider the Veteran's description of the claim; the symptoms the Veteran describes; and the information the Veteran submits or that VA obtains in support of that claim). 

A current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The requirement for service connection that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Without a current disability, there can be no entitlement to compensation.  See McLain v. Nicholson, 21 Vet. App. 319 (2007)(holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  Simply put, the 2009 and 2013 VA examinations do not show that the Veteran has asbestosis.  All PFT results of record are normal and all VA chest x-ray examinations are within normal limits and do not show the presence of asbestos related changes.  Moreover, the evidence of record does not support a diagnosis of COPD.  Such diagnosis is present on the Veteran's VA medical problem list, but there is no objective evidence to support such a diagnosis.  The 2013 VA examiner indicated that the Veteran did not have COPD.  

To the extent that the 1998 private medical reports indicate a diagnosis of asbestosis, that diagnosis does not fall within the period of the appeal as the Veteran filed his claim for service connection for asbestosis over a decade later.  Moreover, the accuracy of the 1998 asbestosis diagnosis is in serious question as PFT results at the time were normal.  All subsequent x-ray examinations of the Veteran's chest have revealed normal results and VA examiners have stated that asbestosis does not resolve once present.  Even, if the 1998 reports are probative evidence of the presence of asbestosis, the report does not link the disorder to asbestos exposure during service.  

The evidence shows a current diagnosis of sleep apnea.  However, there is no probative evidence linking this disorder to military service or any asbestos exposure during service.  

To the extent that the Veteran contends that he currently has a lung disorder, or that his current sleep apnea is related to his military service, the Board finds these statements are not probative.  In this case, diagnosing COPD, asbestosis, or any other lung disorder, or determining the etiology of his sleep apnea, is beyond the ambit of lay knowledge or expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the preponderance of the probative evidence of record does not show that the Veteran has a current diagnosis of asbestosis, and does not relate any currently diagnosed lung disorder to his active duty service, the benefit-of-the-doubt rule does not apply and service connection for a lung disorder, to include asbestosis, COPD, and chronic obstructive sleep apnea, to include as due to asbestos exposure, is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

Service connection for a lung disorder, to include asbestosis, COPD, and chronic obstructive sleep apnea, to include as due to asbestos exposure, is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


